

116 HR 2561 IH: Brunei Human Rights Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2561IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Ms. Omar (for herself, Mr. Levin of Michigan, Mr. Raskin, Mr. Pocan, Mr. Espaillat, and Ms. Norton) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the imposition of sanctions on officials of Brunei responsible for implementing the
			 newly revised penal code, and for other purposes.
	
 1.Short titleThis Act may be cited as the Brunei Human Rights Act. 2.FindingsCongress finds the following:
 (1)On May 1, 2014, the Sultan of Brunei announced that a revised penal code would take effect in three phases.
 (2)The penal code mandates the death penalty for numerous offenses, among them adultery, consensual same-sex relations, blasphemy, and robbery.
 (3)The penal code also mandates flogging for women who have abortions, and amputation for theft. (4)The penal code further criminalizes exposing Muslim children to the beliefs and practices of any religion other than Islam.
 (5)The revised penal code represents an assault on the rights of the LGBTI community, women, children, and religious minorities, as well as on the people of Brunei as a whole.
 (6)According to the United Nations High Commissioner for Human Rights, the penal code introduced stoning to death as the specific method of execution for adultery, consensual same-sex relations, and extramarital sexual relations.
 (7)On April 11, 2014, the spokesperson for the United Nations High Commissioner for Human Rights said that Under international law, stoning people to death constitutes torture or other cruel, inhuman or degrading treatment or punishment and is thus clearly prohibited. and noted that—
 (A)A number of UN studies have also revealed that women are more likely to be sentenced to death by stoning, due to deeply entrenched discrimination and stereotyping against them, including among law enforcement and judicial officers.; and
 (B)The criminalization and application of the death penalty for consensual relations between adults in private also violates a whole host of rights, including the rights to privacy, to equality before the law, the right to health and freedom from arbitrary arrest and detention. The provisions of the revised penal code may encourage further violence and discrimination against women and also against people on the basis of sexual orientation..
 (8)The first phase of the new penal code went into effect in 2014, but the final two phases were not enacted between 2014 and 2019 as a result of pressure from international and domestic human rights organizations.
 (9)In December 2018, the Government of Brunei confirmed that the final rollout of the second and third phases of the penal code, including the provisions of capital punishment by stoning, would be fully implemented beginning April 3, 2019.
 (10)On April 1, 2019, a statement from the United Nations High Commissioner for Human Rights noted that the revised penal code would enshrine in legislation cruel and inhuman punishments that seriously breach international human rights law and stated that Human rights and faith are not opposing forces – indeed, it is human interpretation that creates tensions. It is vital that the Government, religious authorities and a wide range of civil society actors work jointly to uphold human dignity and equality for all..
 (11)Several other countries have provisions in their penal code similar to those described in this section with respect to Brunei, which also represent instances of grave abuses of human rights when enforced.
 3.Sense of CongressIt is the sense of Congress that— (1)the implementation of Brunei’s draconian new penal code should be condemned in the strongest possible terms;
 (2)the United States should reaffirm its commitment to the full enjoyment of human rights by all people;
 (3)particular protections are needed for vulnerable populations throughout the world, including the LGBTI community, women, children, and religious minorities;
 (4)the revised penal code in Brunei represents an assault on the rights of those vulnerable populations, as well as on the people of Brunei as a whole;
 (5)the President and Secretary of State should condemn in clear terms the grave breach of human rights represented by the new penal code;
 (6)the Government of Brunei should consider the potential negative impact of these new provisions on tourism from, and business with, countries that respect human rights; and
 (7)sanctions should be imposed on any official of any other country who implements or enforces provisions similar to those found in the revised penal code of Brunei.
 4.Imposition of sanctions under the Global Magnitsky Human Rights Accountability ActNot later than 180 days after the date of the enactment of this Act, the President may impose sanctions pursuant to the authorities provided by section 1263(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2656 note) with respect to each official of Brunei who the President determines is responsible for implementing the penal code described in section 2 of this Act in a manner that constitutes extrajudicial killings, torture, or other gross violations of internationally recognized human rights for purposes of such section 1263(a)(1).
		5.Reports required
 (a)Annual report on enforcement of foreign criminal law provisionsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Ambassador at Large for International Religious Freedom and the Special Envoy for the Human Rights of LGBTI Persons, shall submit to Congress a report on the enforcement of penal or criminal provisions of law of foreign countries explicitly targeting or disproportionately enforced against the LGBTI community, women, children, religious minorities, or other vulnerable populations subject to the jurisdiction of each such foreign country.
 (b)Report relating to asylum seekers in the United StatesNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security, in consultation with the Attorney General, shall submit to Congress a report that includes—
 (1)the number of nationals of Brunei that applied for status as a refugee or asylee in the United States;
 (2)the number of such nationals that were granted such status; and (3)the number of such nationals that were denied such status on the basis of lacking a credible fear of persecution.
 (c)Report relating to refugees in other countriesNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to Congress a report describing the manner in which the Department of State is supporting the efforts of refugees from Brunei to obtain asylum in other countries.
			